EXHIBIT 10.2
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814
Dated as of: October 27, 2010
KeyBank National Association,
as Administrative Agent
127 Public Square
Cleveland, OH 44114
Attention: John C. Scott
Re: Amendment No. 3 to Secured Term Loan Agreement
Ladies and Gentlemen:
We refer to the Secured Term Loan Agreement dated as of August 11, 2008 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION and the other lending
institutions which are parties thereto (individually, a “Lender” and
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and each other Lender (the “Agent”). Capitalized
terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Credit Agreement, shall have the same
meanings herein as therein, as the context so requires.
We have requested the Lenders (i) to make certain amendments to the Credit
Agreement, including that the covenant relating to Restrictions on Indebtedness
be amended to permit the Borrower to incur unsecured Indebtedness subject to
certain conditions and (ii) to provide certain consents under the Credit
Agreement, including that the Borrower be permitted to make a minority
investment, as more fully described in Annex 1 (the “950 F Street Investment”),
and you have advised us that the Lenders are prepared and would be pleased to
make the amendments and provide the consents so requested by us on the condition
that we join in this Amendment.

 

 



--------------------------------------------------------------------------------



 



Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
Effective as of October 27, 2010 (the “Amendment Date”), and subject to the
fulfillment of the conditions contained in Article III of this Amendment, the
Credit Agreement is amended in each of the following respects:
(a) The term “Loan Documents” shall, wherever used in the Credit Agreement or
any of the other Loan Documents, be deemed to also mean and include this
Amendment.
(b) Clause (iii) of the proviso contained in Section 9.1(f) of the Credit
Agreement is amended to read in its entirety as follows and to add the
parenthetical at the end thereof:
“(iii) such Indebtedness, in the aggregate, does not exceed forty percent (40%)
of Consolidated Gross Asset Value (it being acknowledged, for the avoidance of
doubt, that the outstanding Indebtedness hereunder and under the Existing Term
Loan Agreement shall count against the fifteen percent (15%) basket referred to
in clause (i) above)”.
(c) Section 9.1 of the Credit Agreement is further amended (x) by inserting a
new clause (i) immediately following clause (h) thereof (and by deleting the
word “and” at the end of clause (g) and inserting “; and” at the end of clause
(h) in place of the period) and (y) by inserting the following sentence after
such new clause (i):
“(i) unsecured Indebtedness of the Borrower (including subsidiary guarantees by
any Subsidiary of FPLP) and unsecured guarantees by the Trust with respect to
such unsecured Indebtedness, provided that (i) such Indebtedness shall at all
times remain unsecured in all respects (including, for the avoidance of doubt,
that the Equity Interests of the Borrower or any Subsidiary Guarantor shall not
be pledged as security for any such Indebtedness), (ii) both before and
immediately after giving effect to any such unsecured Indebtedness, no Default
or Event of Default has occurred or is continuing, (iii) prior to incurring any
such unsecured Indebtedness, the Borrower has provided the Agent with a
certificate in the form of Exhibit C-2 evidencing compliance with each of the
financial covenants set forth in §10 of the Credit Agreement on a pro forma
basis immediately after giving effect to such unsecured Indebtedness, and
(iv) such unsecured Indebtedness shall not be in the nature of a revolving
credit facility.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
CONSENT TO 950 F STREET INVESTMENT
As more particularly described in Annex 1 attached hereto, FPLP, through a
Subsidiary, intends to aquire a preferred equity interest in Jemal LLC (as
defined in Annex 1). Jemal LLC is the sole managing member of a special purpose
limited liability company (“SPE”) that owns the office building located at 950 F
Street, NW, Washington, DC (the “F Street Office Building”). The 950 F Street
Investment will be made substantially on the terms outlined by the Borrower in
Annex 1. In addition, the 950 F Street Investment will, in accordance with GAAP,
be treated as Indebtedness by the Borrower, and accordingly, the Borrower has
requested that for purposes of the Credit Agreement, including the financial
covenants and related definitions contained therein, the 950 F Street Investment
be treated as an acquisition of Indebtedness and accounted for at its cost basis
(similar to the treatment of an acquisition of a Mortgage Note) and not be
treated as an Investment in a Partially-Owned Entity (the “Cost Basis
Treatment”).
The Borrower has requested that the Lenders consent to (i) the 950 F Street
Investment for purposes of the Credit Agreement, including Section 9.3 thereof
and (ii) the Cost Basis Treatment for the 950 F Street.
The Lenders hereby consent to (x) the 950 F Street Investment and (y) the Cost
Basis Treatment for the 950 F Street Investment, subject in each case to the
following conditions: (i) at the time of the 950 F Street Investment and after
giving effect thereto (and after giving effect to this consent), no Default or
Event of Default shall have occurred or be continuing, (ii) the F Street Office
Building shall at all times be a Permitted Property, (iii) the 950 F Street
Investment be made on terms substantially consistent with the terms outlined in
Annex 1, (iv) the Cost Basis Treatment for the 950 F Street Investment is
permitted under GAAP, (v) after giving effect to the Cost Basis Treatment for
the 950 F Street Investment, the Borrowers are in compliance with Section 9.3(h)
of the Credit Agreement (it being agreed that, for so long as it remains
outstanding, the 950 F Street Investment shall be deemed to be a “Mortgage Note”
for purposes of determining compliance with Section 9.3(h) of the Credit
Agreement), (vi) any Indebtedness to which the F Street Office Building, the SPE
or Jemal LLC is subject is and remains Without Recourse to FPLP or any of its
Subsidiaries and neither FPLP nor any of its Subsidiaries pledges any of its
respective assets or properties in support of any such Indebtedness, and
(vii) FPLP delivering to the Agent, at its request, copies of each of the
agreements and documents evidencing the 950 F Street Investment and the
transactions relating thereto (including, without limitation, operating
agreements and loan documents of the SPE).

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO AMENDMENT AND CONSENT
The Lenders’ agreement herein to amend the Credit Agreement and provide the
consents hereunder as of the Amendment Date is subject to the fulfillment to the
satisfaction of the Lenders of the following conditions precedent on or prior to
such date:
(a) The Borrower shall have executed and delivered (or caused to be delivered)
to the Agent a counterpart of this Amendment, which shall be in form and
substance satisfactory to the Lender;
(b) Each of the Trust and the Subsidiary Guarantors (collectively, the
“Guarantors”) shall have acknowledged and consented to the provisions of this
Amendment;
(c) The Agent and the Required Lenders shall have executed this Amendment;
(d) The representations and warranties of the Borrower set forth herein shall be
true and correct;
(e) The Borrower shall have furnished to the Agent and the Lenders a pro forma
Compliance Certificate evidencing compliance with the covenants set forth in
Section 10 of the Credit Agreement after giving effect to the 950 F Street
Investment and the unsecured private placement indebtedness currently
contemplated by the Borrowers; and
(f) The Agent shall have received such other documentation and information as it
may reasonably request regarding the 950 F Street Investment, all of which shall
be in form and substance satisfactory to the Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and the Guarantors hereby represents and warrants to you as
follows:
(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the Guarantors, as applicable, to the Agent and the
Lenders in this Amendment, the Credit Agreement and other Loan Documents, as
applicable, was true, correct and complete when made and is true, correct and
complete on and as of the Amendment Date with the same full force and effect as
if each of such representations and warranties had been made by the Borrower and
the Guarantors on the Amendment Date and in this Amendment, except to the extent
that such representations and warranties relate solely to a prior date. The
Borrower hereby represents and warrants that the description of the 950 F Street
Investment made herein and in Annex 1 provided by the Borrower is accurate in
all material respects as of the date hereof.

 

4



--------------------------------------------------------------------------------



 



(b) No Defaults or Events of Default. No Default or Event of Default exists on
the Amendment Date, and no condition exists on the date hereof which would, with
notice or the lapse of time, or both, constitute a Default or an Event of
Default under the Credit Agreement.
(c) Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by each of the Borrower and the Guarantors and is
in full force and effect as of the date hereof, and the agreements and
obligations of each of the Borrower and the Guarantors contained herein and
therein constitute the legal, valid and binding obligations of such Borrower and
Guarantors enforceable against such Borrower and Guarantors in accordance with
their respective terms.
(d) No Implied Waiver. Except as expressly set forth in this Amendment, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Agent or the Lenders
under the Credit Agreement or the other Loan Documents, nor alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the Loan Documents, all of which shall continue in full
force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Agent or the Lenders to grant any similar or
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.
ARTICLE V
MISCELLANEOUS
This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto. Except to the extent specifically amended and
supplemented hereby, all of the terms, conditions and the provisions of the
Credit Agreement and each of the other Loan Documents shall otherwise remain
unmodified, and the Credit Agreement and each of the other Loan Documents, as
amended and supplemented by this Amendment, are confirmed as being in full force
and effect, and each of the Borrower and the Guarantors hereby ratifies and
confirms all of its agreements and obligations contained therein, as applicable.

 

5



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment, whereupon this Amendment, as so
accepted by you, shall become a binding agreement between you and the
undersigned.

            Very truly yours,

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust         Its General Partner           
By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:   Executive
Vice President and Chief Financial Officer   

(Signatures continued on next page)

 

1



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 3 to Secured Term Loan Agreement]
CONSENT OF TRUST GUARANTOR
FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations (as
defined in the Guaranty by the Guarantor in favor of the Lenders and the Agent,
dated as of August 11, 2008 (the “Guaranty”). By executing this consent, the
Guarantor hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that the Guarantor’s Guaranty remains in full force and effect and that
the Obligations (as defined in the Guaranty). In addition, the Guarantor hereby
acknowledges and agrees to the terms and conditions of this Amendment and the
Credit Agreement as amended hereby (including, without limitation, the making of
the representations and warranties and the performance of the covenants
applicable to it herein or therein).

            GUARANTOR:

FIRST POTOMAC REALTY TRUST
      By:   /s/ Barry H. Bass         Barry H. Bass, Executive Vice President
and
      Chief Financial Officer   

(Signatures continued on next page)

 

 



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 3 to Secured Term Loan Agreement]
CONSENT OF SUBSIDIARY GUARANTORS
Each of the Subsidiary Guarantors (as defined in the Credit Agreement) has
guaranteed the Obligations (as defined in the Subsidiary Guaranty (as defined in
the Credit Agreement. By executing this consent, each of the Subsidiary
Guarantors hereby absolutely and unconditionally reaffirms to the Agent and the
Lenders that the Subsidiary Guarantor’s Subsidiary Guaranty remains in full
force and effect and that the Obligations (as defined in the Subsidiary
Guaranty). In addition, each of the Subsidiary Guarantors hereby acknowledges
and agrees to the terms and conditions of this Amendment and the Credit
Agreement as amended hereby (including, without limitation, the making of the
representations and warranties and the performance of the covenants applicable
to it herein or therein).

            SUBSIDIARY GUARANTORS:

NORFOLK COMMERCE PARK, LLC
      By:   /s/ Barry H. Bass         Barry H. Bass        Executive Vice
President and
Chief Financial Officer        WINDSOR AT BATTLEFIELD, LLC
      By:   /s/ Barry H. Bass         Barry H. Bass        Executive Vice
President and
Chief Financial Officer   

(Signatures continue on next page)

 

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS
OF THE 27 DAY OF
OCTOBER, 2010:

            KEYBANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
      By:   /s/ John C. Scott       Name:   John C. Scott        Title:   Vice
President   

(Signatures continue on next page)

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Richard J. Vanderhype       Name:   Richard J. Vanderhype      
Title:   Vice President  

(End of Signatures)

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
FPLP, through a subsidiary, is proposing to make a preferred equity investment
in a single purpose entity limited liability company owned by Douglas Jemal (the
“Jemal LLC”) and certain of his relatives and affiliates. The Jemal LLC is the
sole and managing member of an single purpose entity limited liability company
(the “Property Owner LLC”) that owns an office building located at 950 F Street,
NW, Washington, DC. The amount of the proposed investment is twenty-five million
dollars ($25,000,000), and FPLP will be entitled to a preferred return of 12.5%
per annum (17.5% in the event of a default or after seven years). The Jemal LLC
must also maintain a cash reserve account in an amount equal to 6 monthly
payments of the preferred return. The preferred interest is redeemable by the
Jemal LLC at any time after the third anniversary of issuance. Prior to that
time, the preferred interest may only be redeemed upon a sale of the property
with the consent of FPLP and with the payment of a make-whole premium. The
preferred interest will become redeemable at the option of FPLP beginning in
2018. In the event that the Property Owner LLC defaults in the payment of any
preferred return or if the Property Owner LLC defaults on its mortgage loan in
the original principal amount of One Hundred Fifty Million Dollars
($150,000,000), FPLP will have the right to cause the Jemal LLC to redeem the
common equity at 80% of fair market value, at which time FPLP will become the
sole member of the Jemal LLC. FPLP as preferred member also will have customary
major decision veto rights.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
COMPLIANCE CERTIFICATE
Reference is hereby made to that certain Secured Term Loan Agreement dated as of
August 11, 2008 (as the same may now or hereafter be amended from time to time,
the “Credit Agreement”) among First Potomac Realty Investment Limited
Partnership (“FPLP”), KeyBank National Association, individually and as
Administrative Agent, the other Lenders from time to time party thereto and
KeyBanc Capital Markets, as Sole Lead Arranger and Sole Book Manager. Unless
otherwise defined herein, the terms used in this Compliance Certificate and
Schedule 1 hereto have the meanings ascribed to such terms in the Credit
Agreement.
This Compliance Certificate is submitted pursuant to the following sections of
the Credit Agreement:

  •   Section 8.4(e) (in connection with delivery of quarterly or annual
financial statements)     •   Section 9.4(b) (in connection with Sales or
Indebtedness Liens)     •   Section 14.1 (in connection with default cure)

The undersigned HEREBY CERTIFIES THAT:
I am the chief financial officer or accounting officer of the Borrower, and I am
authorized by each such entity to execute and deliver this Compliance
Certificate on its behalf.
Accompanying this Compliance Certificate are consolidated financial statements
of the Borrower and its Subsidiaries for the fiscal [year] [quarter] ended _____
__ 201___ (the “Financial Statements”) prepared in accordance with GAAP
(subject, in the case of financial statements relating to the first three fiscal
quarters, to year-end adjustments none of which will be materially adverse, and
to the absence of footnotes). The Financial Statements present fairly the
financial position of the Borrower and its Subsidiaries as of the date thereof
and the results of operations of the Borrower and its Subsidiaries for the
period covered thereby. The foregoing is also delivered herewith for FPLP on a
consolidated basis.
Schedule 1 hereto sets forth data and computations evidencing compliance with
the covenants contained in Section 10 of the Credit Agreement as of the relevant
date of determination (the “Determination Date”), all of which data and
computations are true, complete and correct.
The activities of the Borrower and its Subsidiaries during the period covered by
the data and computations set forth in Schedule 1 have been reviewed by me
and/or by employees or agents under my immediate supervision. Based upon such
review, during such period, and as of the date of this Certificate, no Default
or Event of Default has occurred and is continuing [, except as specifically
disclosed herein or as has been previously disclosed in writing to the
Administrative Agent].
[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has affixed his signature below this _____
day of _____, 201_____.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each Subsidiary Guarantor    
 
                    By:   First Potomac Realty Trust,
its sole general partner    
 
               
 
      By:        
 
             
 
          Barry Bass
Senior Vice President and    
 
          Chief Financial Officer    

 

 